J-S04010-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                      IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

JASON WYMEN SEAUX,

                            Appellant                   No. 844 MDA 2014


             Appeal from the Judgment of Sentence April 15, 2014
             In the Court of Common Pleas of Cumberland County
             Criminal Division at No(s): CP-21-MD-0000365-2014


BEFORE: BOWES, ALLEN, and STRASSBURGER,* JJ.

MEMORANDUM BY BOWES, J.:                            FILED JANUARY 28, 2015

       Jason Wymen Seaux appeals from the judgment of sentence of six

months probation after the court found him guilty of indirect criminal

contempt. We affirm.

       The victim in this matter, Heather Rakers, was a former girlfriend of

Appellant.     She received a Protection from Abuse (“PFA”) order against

Appellant, and that document prohibited him from contacting her directly or

indirectly. On December 28, 2013, multiple telephone calls were placed to

her cell phone by a person using a phone with a local area code. Ms. Rakers

did not recognize the number and admitted that the caller did not speak

during several of the calls.       She contacted Pennsylvania State Police, who

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S04010-15



arrived shortly thereafter. While police were present, the victim received an

additional call from the same phone number. The victim placed the caller on

speaker phone. According to Ms. Rakers, she recognized the voice on the

telephone as that of Appellant and submitted that he made sexually explicit

and vulgar statements.

      The trial court found Appellant guilty of indirect criminal contempt

based on Ms. Rakers’ testimony.       The court sentenced Appellant to six

months probation. Appellant timely appealed, and the court directed him to

file and serve a Pa.R.A.P. 1925(b) concise statement of errors complained of

on appeal. Appellant complied, and the court authored its Pa.R.A.P. 1925(a)

opinion. The matter is now ready for this Court’s review. Appellant’s sole

issue on appeal is “was the evidence presented at trial sufficient to sustain a

conviction of indirect criminal contempt when the Commonwealth did not

prove beyond a reasonable doubt that Mr. Seaux was the individual who

contacted Ms. Rakers?” Appellant’s brief at 6.

      In conducting a sufficiency of the evidence review, we view all of the

evidence admitted, even improperly admitted evidence. Commonwealth v.

Watley, 81 A.3d 108, 113 (Pa.Super. 2013) (en banc). We consider such

evidence in a light most favorable to the Commonwealth as the verdict

winner, drawing all reasonable inferences from the evidence in favor of the

Commonwealth.      Id.   When evidence exists to allow the fact-finder to




                                     -2-
J-S04010-15


determine beyond a reasonable doubt each element of the crimes charged,

the sufficiency claim will fail. Id.

      The evidence “need not preclude every possibility of innocence and the

fact-finder is free to believe all, part, or none of the evidence presented.”

Id.   In addition, the Commonwealth can prove its case by circumstantial

evidence.    Where “the evidence is so weak and inconclusive that, as a

matter of law, no probability of fact can be drawn from the combined

circumstances[,]” a defendant is entitled to relief.       This Court is not

permitted “to re-weigh the evidence and substitute our judgment for that of

the fact-finder.” Id.

      Appellant argues that the victim’s testimony that she recognized his

voice on the telephone making the calls in question was insufficient to

establish he violated the PFA.     Although acknowledging that a defendant’s

identity may be established by voice, he maintains that the verdict was

based on suspicion and conjecture. Appellant contends that he had a well-

supported alibi that contradicted the identification.     Appellant relies on

Commonwealth v. Derembeis, 182 A. 85 (Pa.Super. 1935), in support.

In Derembeis, the defendants were found guilty of robbery. The victim of

the robbery had been blinded as a result of an attack during the crime, but

he identified the culprits by their voices.   The court did not discharge the

defendants based on insufficient evidence, but remanded for new trials. In

addition, with respect to one of the defendants, it was testified that he was


                                       -3-
J-S04010-15


at work at the time of the commission of the crime and therefore could not

have robbed the victim.

      Derembeis is inapposite.      It did not involve a person intimately

familiar with the voice of the defendant nor was it a sufficiency of the

evidence case. Further, Appellant’s purported alibi was that he was in West

Palm Beach, Florida. This alibi overlooks the fact that a harassing telephone

call can be made from Florida, and cell phones with a local area code are

easily transportable to other areas of the country. Here, the victim, who had

been in an intimate relationship with Appellant, identified Appellant as the

telephone caller in question. This evidence, viewed in a light most favorable

to the Commonwealth, is sufficient to find that he violated the PFA.

      Judgment affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/28/2015




                                    -4-